Title: 9th.
From: Adams, John Quincy
To: 


       I breakfasted this morning with Mr. Andrews, and after breakfast called upon Jack Forbes; in their company I past my time away till near eleven o’clock. I then mounted, and after stopping a few minutes at Medford, I proceeded, and at about 2, arrived at the tavern in Wilmington, where I found my two brothers who were returning from Haverhill: both of them much pleased with their tour.
       Between 4 and 5. we parted, they went towards Cambridge, and I came on to Haverhill, where I arrived, at about 8 in the evening.
      